DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2018/025054 filed 29 March 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8 October 2020 and 3 September 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities: 
Claim 1, lines 12-13 recites “and” twice.  It appears the one “and” should be deleted.
Claim 19, line 3 recites “of a portion of a portion.”  It appears that maybe one “of a portion” should be deleted.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPub 2018/0122065 to Abedini et al (hereafter Abedini).

Referring to claim 15, Abedini teaches a method of retrieving similar medical images to an input query image [a newly acquired lesion image] (see [0071]-[0073] – The detection engine may further include a similarity search component which can access lesion signatures 1003, 1004 and 1005 of a plurality of patients from the database 205, or the signature generation component 370. The similarity search component 1006 compares the patients’ lesion signatures 1003, 1004 and 1005 to a lesion signature of a new patient 1002, and determines, based on the comparison, whether the new patient’s signature 1002 is similar to lesion signatures 1003, 1004 and 1005.), comprising the steps of:
creating a reference library [database 205] in the form of a multitude of digital medical images, each of which is associated with image metadata [meta data including, for example, patient information, history, age, skin tone] (see [0030] – The database 205 stores the meta data and images of lesions [lesion images] and/or group of lesions that have been taken from a patient over a period of time.),
supplying the digital medical images to one or more machine learning models and representing the digital medical images as an embedding of each of the medical images projected in a feature space having a plurality of axes [graph based clustering methods], wherein the embedding is characterized by two aspects of a similarity ranking: (1) visual similarity [clinical features], and (2) semantic similarity [meta data] such that neighboring images in the feature space are visually similar and semantic information is represented by the axes of the feature space [for identifying similar cases and grouping them together] (see[0034]; [0038]-[0043]; and [0080]-[0084]); and
retrieving similar medical images for an input query image within a radius r [distance] within the feature space based on a projection of the input query image into the feature space (see [0039]-[0043]).
Referring to claim 18, Abedini teaches the method of claim 15, wherein the digital medical images comprise images selected from the group of images consisting of retinal images, tissue images, photographs of skin lesions, mammograms, and radiological images (Abedini: see [0030] and [0031]).
Referring to claim 19, Abedini discloses a system for facilitating searching within a medical image, comprising: 
a computer system configured as a search tool [similarity search component]  for receiving an input query [a newly acquired lesion image] from a user in the form of a portion of a portion of a larger medical image [image of an area of skin] (see [0025]; [0071]-[0073] – The detection engine may further include a similarity search component which can access lesion signatures 1003, 1004 and 1005 of a plurality of patients from the database 205, or the signature generation component 370. The similarity search component 1006 compares the patients’ lesion signatures 1003, 1004 and 1005 to a lesion signature of a new patient 1002, and determines, based on the comparison, whether the new patient’s signature 1002 is similar to lesion signatures 1003, 1004 and 1005.), the computer system including a machine learning pattern recognizer [clinical pattern classifiers] trained to find one or more additional portions of the larger medical image which is similar to the input query (see [0075]-[0082]); 
a module in the computer system configured to perform at least one of the following operations on the additional portions of the larger medical image: a) highlight the additional portions; b) provide annotations for the additional portions (see [0078] – each box of the matrix is marked with a probability of having the clinical feature.); or c) providing quantifications for the additional portions; and

a workstation for providing a user interface for entering the input query and display of both the input query and the one or more additional portions found by the computer system along with the results of the module performing at least one of the operations (see Fig 12; [0032]).
Referring to claim 20, Abedini discloses the system of claim 19, wherein the medical image comprises an image selected from the group of images consisting of retinal images, tissue images, photographs of skin lesions [lesion images], mammograms, and radiological images (Abedini: see [0030] and [0031]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0122065 to Abedini et al (hereafter Abedini) in view of US Patent No 8,060,178 to Zhou et al (hereafter Zhou).
Referring to claim 1, Abedini teaches a system for searching for similar medical images, comprising
a computer memory system storing a reference library [database 205] comprising a multitude of medical images, at least some of which are associated with metadata including clinical information relating to a specimen or a patient associated with the medical images [meta data including, for example, patient information, history, age, skin tone] (see [0030] – The database 205 stores the meta data and images of lesions and/or group of lesions that have been taken from a patient over a period of time.);
a computer system [detection engine] configured as a search tool [similarity search component] for receiving an input image query from a user [a newly acquired lesion image], the computer system trained to find one or more similar medical images in the memory system which are similar to the input image [determine similarity] (see [0071]-[0073] – The detection engine may further include a similarity search component which can access lesion signatures 1003, 1004 and 1005 of a plurality of patients from the database 205, or the signature generation component 370. The similarity search component 1006 compares the patients’ lesion signatures 1003, 1004 and 1005 to a lesion signature of a new patient 1002, and determines, based on ;
wherein reference library is represented as an embedding of each of the medical images projected in a feature space having a plurality of axes [graph based clustering methods], wherein the embedding is characterized by two aspects of a similarity ranking: (1) visual similarity [clinical features], and (2) semantic similarity [meta data] such that neighboring images in the feature space are visually similar and semantic information is represented by the axes of the feature space [for identifying similar cases and grouping them together] (see[0034] and [0038]-[0043]).
Abedini fails to explicitly teach the further limitation wherein the computer system supports additional queries from a user to thereby further refine a search for medical images similar to the input image within a search space consisting of the one or more similar medical images.  Zhou teaches a medical image search to find other similar images and wherein reference library is represented as an embedding of each of the medical images projected in a feature space having a plurality of axes such that neighboring images in the feature space are visually similar and semantic information is represented by the axes of the feature space (see column 4, lines 51-67 – the second graph), including the further limitation of supports additional queries from a user to thereby further refine a search for medical images similar to the input image within a search space consisting of the one or more similar medical images (see column 7, lines 21-35 – The system then uses the physician’s patient case selections to redefine the area in which the nearest neighbor is to be calculated.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to allow the user to refine the search of Abedini in the manner taught by Zhou.  One would have been motivated to do so in order to increase the relevancy of the results by allowing the user to select accurate features of the search (Zhou: see column 1, lines 30-61). 
Referring to claim 2, the combination of Abedini and Zhou (hereafter Abedini/Zhou) teaches the system of claim 1, wherein the medical images comprise images selected from the group of images consisting of retinal images, tissue images, photographs of skin lesions [lesion images], mammograms, and radiological images (Abedini: see [0030] and [0031]).
Referring to claim 3, Abedini/Zhou teaches the system of claim 1, further comprising a machine learning model or combination of models assigning visual similarity and semantic similarity feature vectors to the images in the reference library (Zhou: see column 2, lines 1-3 and 49-64 – The received data is analyzed with respect to one or more training models; Abedini: see [0044]; [0048]; [0075]-[0077] – assigning weights to the features.).
Referring to claim 4, Abedini/Zhou teaches the system of claim 1, further comprising a workstation having a user interface including a feature for display of 
Referring to claim 5, Abedini/Zhou teaches the system of claim 4, wherein the display of metadata data includes a display of survival data (Zhou: see column 4, lines 9-18).
 Referring to claim 6, Abedini/Zhou teaches the system of claim 4, wherein the display further includes a display of a similarity ranking for the one or more similar medical images (Abedini: see [0073]; Zhou: see column 4, lines 9-18 – a list of training images is provided with an indication of the likelihood of a match with the case in question.).
Referring to claim 7, Abedini/Zhou teaches the system of claim 1, further comprising a workstation having a user interface including a feature showing the one or more similar medical images in a grouping by case label assigned to the similar medical images, wherein the case label is selected from the group of labels consisting of “benign” [non-diseased], “cancerous” [diseased], and “adenocarcinoma” (Zhou: see Fig 6).
Referring to claim 8, Abedini/Zhou teaches the system of claim 1, further comprising a workstation having a user interface displaying the one or more similar medical images in a ranked list (Abedini: see [0073]; Zhou: see column 4, lines 9-18 – a list of training images is provided with an indication of the likelihood of a match with the case in question.).
Referring to claim 9, Abedini/Zhou teaches the system of claim 1, further comprising a workstation having a user interface displaying the one or more similar medical images and a tool for filtering the one or more similar medical images according to user-specified filter criteria (Zhou: see Fig 8 and column 7, lines 21-35 – The system then uses the physician’s patient case selections to redefine the area in which the nearest neighbor is to be calculated.).
Referring to claim 10, Abedini/Zhou teaches the system of claim 71 wherein the further refinement of a search for medical images similar to the input image comprises interactive adjustment of a similarity metric based on user input (Zhou: see Fig 8 and column 7, lines 21-35 – The system then uses the physician’s patient case selections to redefine the area in which the nearest neighbor is to be calculated.).
 Referring to claim 12, Abedini/Zhou teaches the system of claim 1, further comprising a workstation having a user interface displaying the one or more similar medical images, and wherein the user interface provides for display of aggregate information about the one or more similar medical images (Zhou: see Fig 8).
Referring to claim 14, Abedini/Zhou teaches the system of claim 1, further comprising a workstation having a user interface for displaying the one or more similar medical images, and wherein the display of the one or more similar medical images further comprises a summary of results for one or more of the similar medical images including one or more of diagnosis [diseased/non-diseased], management of disease; source of image [Study], and survival data (Zhou: see Fig 6).
Referring to claim 16, Abedini fails to explicitly teach the further limitation of the step of refining the retrieval of similar medical images in response to user input.  Zhou teaches a medical image search to find other similar images and wherein reference library is represented as an embedding of each of the medical images projected in a feature space having a plurality of axes such that neighboring images in the feature space are visually similar and semantic information is represented by the axes of the feature space (see column 4, lines 51-67 – the second graph), including the further limitation of the step of refining the retrieval of similar medical images in response to user input (see column 7, lines 21-35 – The system then uses the physician’s patient case selections to redefine the area in which the nearest neighbor is to be calculated.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to allow the user to refine the search of Abedini in the manner taught by Zhou.  One would have been motivated to do so in order to increase the relevancy of the results by allowing the user to select accurate features of the search (Zhou: see column 1, lines 30-61). 
Referring to claim 17, the combination of Abedini and Zhou (hereafter Abedini/Zhou) teaches the method of claim 15, further comprising the step of refining the retrieval of similar medical images in response to user input (see column 7, lines 21-35 – The system then uses the physician’s patient case selections to redefine the area in which the nearest neighbor is to be calculated.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to allow the user to refine the search of Abedini in the 
Referring to claim 18, Abedini/Zhou teaches the method of claim 15, wherein the digital medical images comprise images selected from the group of images consisting of retinal images, tissue images, photographs of skin lesions [lesion images], mammograms, and radiological images (Abedini: see [0030] and [0031]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0122065 to Abedini et al in view of US Patent No 8,060,178 to Zhou et al (hereafter Zhou) as applied to claim 10 above, and further in view of US PGPub 2018/0293460 to Windmark et al (hereafter Windmark).
Referring to claim 11, Abedini/Zhou fails to explicitly teach the further limitation of wherein the user input comprises a voice input.  Windmark teaches performing a similarity search including the input of parameters, including the further limitation of wherein the user input comprises a voice input (see [0074] – In some examples the user input device detects voice input. This input may be used to change values of parameters.)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize voice input of Windmark as a type of input of . 
	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0122065 to Abedini et al in view of US Patent No 8,060,178 to Zhou et al (hereafter Zhou) as applied to claim 12 above, and further in view of US PGPub 2015/0324469 to Keygnaert et al (hereafter Keygnaert).
Referring to claim 13, Abedini/Zhou fails to explicitly disclose the further limitation of wherein the aggregate information comprises frequency of diagnostic keywords among the similar medical images.  Keygnaert teaches a similarity search, including the further limitation wherein the aggregate information comprises frequency of diagnostic keywords among the similar medical images (see [0061] – frequency of matching terms.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to display the frequency of matching keywords as taught by Keygnaert to display information about the match of Abedini/Zhou.  One would have been motivated to do so in order to quickly view why images are similar.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0122065 to Abedini et al as applied to claim 15 above, and further in view of US PGPub 2018/0293460 to Windmark et al (hereafter Windmark).
Referring to claim 17, Abedini fails to explicitly teach the further limitation of wherein the user input comprises a voice input.  Windmark teaches performing a 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize voice input of Windmark as a type of input of Abedini.  One would have been motivated to do so since voice input allows a user to quickly and efficiently give an input without have to utilize a keyboard. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167